STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0709

VERSUS

DAVID ANTHONY PISANI SEPTEMBER 12, 2022

In Re: David Anthony Pisani, applying for supervisory writs,
32nd Judicial District Court, Parish of Terrebonne,
No. 769,347.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED ON SHOWING MADE. Relator failed to include a
copy of the State’s response to relator’s application for post
conviction relief, and the transcript of relator’s guilty plea
and sentencing. Supplementation of this writ application and/or
an application for rehearing will not be considered. See Uniform
Rules of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9. In the
event relator elects to file a new application with this court,
the application should include the entire contents of this
application, the missing items noted above, and a copy of this
ruling.

WIL

COURT OF APPEAL, FIRST CIRCUIT

A.Sy)

DEPUTY CLERK OF COURT
FOR THE COURT